           Case 3:20-cv-00680-MMD-WGC Document 2 Filed 12/08/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     MICHAEL DONOVAN,                                 Case No. 3:20-cv-00680-MMD-WGC
7                                      Petitioner,
             v.                                                       ORDER
8

9     PERRY RUSSELL, et al.,
10                                 Respondents.
11

12          Petitioner Michael Donovan is a Nevada state prisoner who has filed a petition for
13   writ of habeas corpus under 28 U.S.C. § 2254 seeking “home or off-site confinement until
14   [he] can receive the COVID-19 vaccination.” (ECF No. 1.) He alleges in his petition that
15   his incarceration by the Nevada Department of Corrections at the Northern Nevada
16   Correctional Center constitutes cruel and unusual punishment in violation of his rights
17   under the Eighth Amendment. (Id.) In particular, he claims his continued incarceration
18   under current conditions presents an unacceptable risk to his health given his age (62
19   years old), his underlying health conditions (diabetes and high blood pressure), and a
20   recent COVID-19 outbreak at a similar facility (Warm Springs Correctional Center). (Id.).
21          Having considered the petition under Habeas Corpus Rule 4, the Court has
22   concerns regarding the procedural viability and merits of the petition. Even so, the petition
23   warrants service on the Respondents and an expedited response.
24          It is therefore ordered that that the Clerk of Court electronically serve the petition
25   and a copy of this order on the Respondents.
26   ///
27

28
           Case 3:20-cv-00680-MMD-WGC Document 2 Filed 12/08/20 Page 2 of 2




1           It is further ordered that the Clerk of Court add Aaron D. Ford, Attorney General of

2    the State of Nevada, as counsel for Respondents.

3           It is further ordered that Respondents will have 10 days from the date of entry of

4    this order to appear in this action and to answer or otherwise respond to the petition.

5    Petitioner will then have five days to file a reply.

6           DATED THIS 8th Day of December 2020.

7

8
                                                 MIRANDA M. DU
9                                                CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    2
